DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8, & 10 are allowed.  The examiner acknowledges the amendments filed 5/27/21 have overcome the rejections and/or objections set forth in the office action mailed 3/22/21. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein a surface of the elastic substrate adjacent to the hydrogen sensitive material nanofilm has a first patterned structure, and wherein the hydrogen sensitive material nanofilm has a second patterned structure matching the first patterned structure”, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “mixing and stirring a liquid elastic material and a curing agent uniformly to form a mixed liquid, wherein the liquid elastic material and the curing agent have a mass ratio of 5:1 to 20:1”, in combination with the rest of the limitations of claim 8.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “irradiating an incident light onto a surface of the hydrogen sensitive material nanofilm… introducing a gas containing hydrogen, expanding the hydrogen sensitive material nanofilm in volume after absorbing hydrogen, and deforming an elastic substrate”, in combination with the rest of the limitations of claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877